Citation Nr: 1549163	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbosacral spine disability as secondary to service-connected knee disabilities.  

2.  Entitlement to service connection for a lumbosacral spine disability as secondary to service-connected knee disabilities.  

3.  Entitlement to a rating in excess of 20 percent for right knee instability.  

4.  Entitlement to a rating in excess of 10 percent for left knee instability.  

5.  Entitlement to a rating in excess of 10 percent for left knee limitation of extension.  

6.  Entitlement to a compensable rating for limitation of flexion and degenerative joint disease of the left knee.  

7.  Entitlement to a compensable rating for left hip limitation of flexion.  

8.  Entitlement to a compensable rating for right hip limitation of flexion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 (lumbosacral spine) and July 2014 (knees and hips) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The July 2013 rating decision and subsequent statement of the case (SOC) declined to reopen the Veteran's claim of service connection for degenerative changes of the lumbosacral spine due to lack of new and material evidence, and the merits of the claim were not considered.  Nonetheless, the Board will consider the underlying claim on its merits because the claim is being granted in full, meaning that there is no prejudice to the Veteran.  

The issues of entitlement to a rating in excess of 20 percent for right knee instability, in excess of 10 percent for left knee instability,  in excess of 10 percent for left knee limitation of extension, a compensable rating for limitation of flexion and degenerative joint disease of the left knee, a compensable rating for left hip limitation of flexion, and a compensable rating for right hip limitation of flexion, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO denied service connection for degenerative changes of the lumbosacral spine as secondary to the service-connected disability of status postoperative fracture proximal right fibula; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

2.  In an August 2005 rating decision, the RO denied service connection for a back condition as secondary to a right knee impairment of the lower leg, torn meniscus and torn ligament (ACL); the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

3. In a December 2010 rating decision, the RO reopened, confirmed and continued the previous denial of service connection for a back condition as secondary to right knee impairment lower leg, torn meniscus and torn ligament (ACL); the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

4.  Evidence received since the December 2010 rating decision which confirmed and continued the previous denial of service connection for a back condition as secondary to right knee impairment lower leg, torn meniscus and torn ligament (ACL), relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a lumbosacral spine disability as secondary to service-connected right knee disability.  

5.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's post operative degenerative disc disease of the lumbosacral spine is proximately due to the Veteran's service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The April 2001 rating decision, which denied in pertinent part service connection for degenerative changes of the lumbosacral spine as secondary to a service-connected disability of status postoperative fracture proximal to the right fibula, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

2.  The August 2005 rating decision, which denied in pertinent part service connection for back condition as secondary to a right knee impairment of the lower leg, torn meniscus and torn ligament (ACL), is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

3.  The December 2010 rating decision, which confirmed and continued a denial of service connection for a back condition as secondary to right knee impairment of the lower leg, torn meniscus and torn ligament (ACL), is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2010); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

4.  The evidence added to the record since the December 2010 decision is new and material; the claim of service connection for a lumbosacral spine disability as secondary to service-connected knee disabilities is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).      

5.  The criteria for service connection for post operative degenerative disc disease of the lumbosacral spine as secondary to service-connected knee disabilities have been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable disposition herein, there is no prejudice to the Veteran in adjudicating the appeal to reopen without further discussion of VA's duties to notify and assist.

Claim to Reopen

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310

Service connection for degenerative changes of the lumbosacral spine as secondary to a service-connected disability of status postoperative fracture proximal to the right fibula was initially denied by a RO decision in April 2001 on the grounds that the evidence did not show that degenerative changes of the lumbosacral spine were related to the service-connected status postoperative fracture proximal right fibula, nor was there any evidence of this disability during military service.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

The Veteran's claim for service connection for a back condition as secondary to a right knee impairment of the lower leg, torn meniscus and torn ligament (ACL) was denied in August 2005 on the grounds that the evidence did not show his right knee impairment of the lower leg, torn meniscus and torn ligament (ACL), was related to service, and as such, that service connection could not be granted for a back disability as secondary thereto.  It was also held that there was no evidence of a back disability related to service.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

The Veteran's claim to reopen a claim of service connection for a back condition as secondary to the service-connected disability of right knee impairment lower leg, torn meniscus and torn ligament (ACL) was denied in a December 2010 rating decision on the grounds that the evidence continued to show that his torn meniscus and torn ligament (ACL) of the right knee were not related to military service, nor that a back disability was related to service.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2010); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the last prior final denial adjudication.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, the Veteran was service connected for right and left knee disabilities in a July 2013 rating decision.  VA also received a report of a January 2014 VA examination that was conducted as part of the development regarding the appropriate evaluation of the Veteran's service-connected knees and hips, in which the examiner included an opinion that the Veteran's back condition is likely caused by the years of gait abnormality due to his initial knee problems.  

On review, the Board finds that VA has received new and material evidence.  The evidence contains a medical opinion that the Veteran's back condition is caused by his service-connected knee disabilities.  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim in that it relates to nexus.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that the degenerative changes of his lumbosacral spine are caused by his disabilities of the lower extremities.  In a July 2013 rating decision, the Veteran was service connected for disabilities of the left knee, right knee, right hip, and left hip.  A January 2014 VA examination concerning these service-connected disabilities of the knees and hips included remarks from the examiner recommending hip and knee replacement surgery.  These remarks also included an opinion that the Veteran's back condition is likely caused by the years of gait abnormality due to his initial knee problems.  No specific diagnosis of the back was reported.  This examiner indicated that the Veteran's claims file had been reviewed.  

A March 2012 hospitalization report indicates that the Veteran reported mid and lower back pain started "about 2 years" earlier when his right knee gave out and he fell down a set of stairs.  It was noted that review of a May 2011 MRI of the lumbar spine revealed multi-level degenerative disc changes with facet hypertrophy at L3-4 and L4-5, and narrowing of the canal at L3-4.  The Veteran underwent decompressive lumbar laminectomies at L3-4 and L4-5 in June 2012 for lumbar stenosis.  

The record thus contains demonstration of a current lumbar spine disability, and an opinion, supported by rationale, indicating that the Veteran's current back disability was proximately due to his service-connected knee disabilities.  This evidence is sufficient to grant service connection for post operative degenerative disc disease of the lumbosacral spine as secondary to the Veteran's service-connected knee disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 3.310.  


ORDER

New and material evidence having been received, the claim of service connection for a lumbosacral spine disability as secondary to service-connected knee disabilities is reopened.

Entitlement to service connection for post operative degenerative disc disease of the lumbosacral spine as secondary to service-connected knee disabilities is granted.  


REMAND

The Veteran filed an August 2014  notice of disagreement (NOD) with the July 2014 rating decision as to the evaluation of  the right knee instability, left knee instability, left knee limitation of extension, left knee limitation of flexion and degenerative joint disease, left hip limitation of flexion, and right hip limitation of flexion.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to a rating in excess of 20 percent for right knee instability, entitlement to a rating in excess of 10 for left knee instability, entitlement to a rating in excess of 10 percent for left knee limitation of extension, entitlement to a compensable rating for limitation of flexion and degenerative joint disease of the left knee, entitlement to a compensable rating for left hip limitation of flexion, and entitlement to a compensable rating for right hip limitation of flexion.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issues are certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


